UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number:1-10323 CONTINENTAL AIRLINES, INC. (Exact name of registrant as specified in its charter) Delaware 74-2099724 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1600 Smith Street, Dept. HQSEO Houston, Texas77002 (Address of principal executive offices) (Zip Code) 713-324-2950 (Registrant's telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No * (*Registrant is not subject to the requirements of Rule 405 of Regulation S-T at this time.) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act.:Large accelerated filerXAccelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of April 22, 2009, 123,656,520 shares of Class B common stock of the registrant were outstanding. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements - Consolidated Statementsof Operations 4 Consolidated Balance Sheets - Assets 5 Liabilities and Stockholders' Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to ConsolidatedFinancial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 42 PART II OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 5. Other Information 45 Item 6. Exhibits 46 Signatures 47 Index to Exhibits 48 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. CONTINENTAL AIRLINES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In millions, except per share data) (2008 As Adjusted (Note 1)) Three Months Ended March 31, 2009 2008 (Unaudited) Operating Revenue: Passenger (excluding fees and taxes of $346 and $376) $2,617 $3,223 Cargo 85 122 Other 260 225 2,962 3,570 Operating Expenses: Wages, salaries and related costs 765 729 Aircraft fuel and related taxes 735 1,262 Aircraft rentals 237 247 Regional capacity purchase, net 213 292 Landing fees and other rentals 209 207 Distribution costs 156 182 Maintenance, materials and repairs 153 159 Depreciation and amortization 111 106 Passenger services 88 96 Special charges (credits) 4 (8) Other 346 364 3,017 3,636 Operating Loss (55) (66) Nonoperating Income (Expense): Interest expense (93) (93) Interest capitalized 8 9 Interest income 4 24 Other, net - (1) (81) (61) Loss before Income Taxes (136) (127) Income Tax Benefit - 45 Net Loss $(136) $(82) Basic and Diluted Loss per Share $(1.10) $(0.82) Shares Used for Basic and Diluted Computation 123 98 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. CONTINENTAL AIRLINES, INC. CONSOLIDATED BALANCE SHEETS (In millions, except for share data) (2008 As Adjusted (Note 1)) March 31, December 31, March 31, ASSETS 2009 2008 2008 (Unaudited) (Unaudited) Current Assets: Cash and cash equivalents $2,210 $2,165 $2,230 Short-term investments 438 478 289 Total unrestricted cash, cash equivalents andshort-term investments 2,648 2,643 2,519 Restricted cash, cash equivalents and short-terminvestments 173 190 109 Accounts receivable, net 546 453 719 Spare parts and supplies, net 229 235 315 Deferred income taxes 170 216 273 Prepayments and other 617 610 489 Total current assets 4,383 4,347 4,424 Property and Equipment: Owned property and equipment: Flight equipment 8,583 8,446 7,590 Other 1,727 1,694 1,600 10,310 10,140 9,190 Less:Accumulated depreciation 3,308 3,229 2,889 7,002 6,911 6,301 Purchase deposits for flight equipment 246 275 368 Capital leases 194 194 238 Less:Accumulated amortization 56 53 68 138 141 170 Total property and equipment, net 7,386 7,327 6,839 Routes and airport operating rights, net 801 804 703 Investment in student loan-related auction ratesecurities - - 300 Investment in other companies - - 67 Other assets, net 202 208 209 Total Assets $12,772 $12,686 $12,542 (continued on next page) CONTINENTAL AIRLINES, INC. CONSOLIDATED BALANCE SHEETS (In millions, except for share data) (2008 As Adjusted (Note 1)) LIABILITIES AND STOCKHOLDERS' EQUITY March 31, December 31, March 31, 2009 2008 2008 (Unaudited) (Unaudited) Current Liabilities: Current maturities of long-term debt andcapital leases $578 $519 $539 Accounts payable 948 1,021 1,049 Air traffic and frequent flyer liability 2,192 1,881 2,498 Accrued payroll 365 345 342 Accrued other liabilities 565 708 311 Total current liabilities 4,648 4,474 4,739 Long-Term Debt and Capital Leases 5,360 5,353 4,687 Deferred Income Taxes 170 216 332 Accrued Pension Liability 1,395 1,417 485 Accrued Retiree Medical Benefits 236 234 239 Other 810 869 572 Commitments and Contingencies Stockholders' Equity: Preferred Stock - $.01 par, 10,000,000 sharesauthorized; zero, zero and one share of Series B issued and outstanding, stated at par value - - - Class B common stock - $.01 par, 400,000,000 sharesauthorized; 123,531,752, 123,264,534and98,438,675 issued 1 1 1 Additional paid-in capital 2,043 2,038 1,656 Retained earnings (accumulated deficit) (296) (160) 344 Accumulated other comprehensive income (loss) (1,595) (1,756) (513) Total stockholders' equity 153 123 1,488 Total Liabilities and Stockholders' Equity $12,772 $12,686 $12,542 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. CONTINENTAL AIRLINES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (2008 As Adjusted (Note 1)) Three Months Ended March 31, 2009 2008 (Unaudited) Cash Flows from Operating Activities: $ Net loss $(136) $(82) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 111 106 Special charges (credits) 4 (8) Stock-based compensation related to equity awards 1 5 Deferred income tax benefit (expense) - (45) Other, net 17 9 Changes in operating assets and liabilities 113 84 Net cash provided by operating activities 110 69 Cash Flows from Investing Activities: Capital expenditures (86) (101) Aircraft purchase deposits refunded, net 27 32 Proceeds from sales of short-term investments, net 41 151 Proceeds from sales of property and equipment 5 42 Increase in restricted cash, cash equivalents and short-term investments 17 (8) Other (1) - Net cash provided by investing activities 3 116 Cash Flows from Financing Activities: Payments on long-term debt and capital lease obligations (98) (130) Proceeds from issuance of long-term debt 26 43 Proceeds from issuance of common stock pursuant to stock plans 4 4 Net cash used in financing activities (68) (83) Net Increase in Cash and Cash Equivalents 45 102 Cash and Cash Equivalents - Beginning of Period 2,165 2,128 Cash and Cash Equivalents - End of Period $2,210 $2,230 Investing and Financing Activities Not Affecting Cash: Property and equipment acquired through the issuance of debt $130 $344 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. CONTINENTAL AIRLINES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) In our opinion, the unaudited consolidated financial statements included herein contain all adjustments necessary to present fairly our financial position, results of operations and cash flows for the periods indicated.Such adjustments, other than nonrecurring adjustments that have been separately disclosed, are of a normal, recurring nature. The accompanying consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto contained in our Annual Report on Form 10-K for the year ended December 31, 2008 (the "2008 Form 10-K").Due to seasonal fluctuations common to the airline industry, our results of operations for the periods presented are not necessarily indicative of the results of operations to be expected for the entire year.As used in these Notes to Consolidated Financial Statements, the terms "Continental," "we," "us," "our" and similar terms refer to Continental Airlines, Inc. and, unless the context indicates otherwise, its consolidated subsidiaries. Reclassifications have been made in the prior period's consolidated financial statements to conform to our new presentation for expense related to fuel and related taxes on flights operated for us by other operators under capacity purchase agreements.This expense, which is now included in aircraft fuel and related taxes, was previously reported in regional capacity purchase, net.These reclassifications do not affect operating income (loss) or net income (loss) for any period. NOTE 1 – ADOPTED AND RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS FSP APB 14-1.On January 1, 2009, we adopted the Financial Accounting Standards Board’s (“FASB”) Staff Position No. APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement)” (“FSP APB 14-1”), which clarifies the accounting for convertible debt instruments that may be settled in cash (including partial cash settlement) upon conversion.FSP APB 14-1 requires issuers to account separately for the liability and equity components of certain convertible debt instruments in a manner that reflects the issuer’s nonconvertible debt (unsecured debt) borrowing rate when interest cost is recognized.FSP APB 14-1 requires bifurcation of a component of the debt, classification of that component in equity and the accretion of the resulting discount on the debt to be recognized as part of interest expense in our consolidated statements of operations. Once adopted, FSP APB 14-1 requires retrospective application to the terms of instruments as they existed for all periods presented.The adoption of FSP APB 14-1 affects the accounting for our 5% Convertible Notes issued in 2003 and due 2023 (the “5% Convertible Notes”).The retrospective application of this pronouncement affects years 2003 through 2008.Income taxes have been recorded on the foregoing adjustments to the extent tax benefits were available. The following table sets forth the effect of the retrospective application of FSP APB 14-1 on certain previously reported line items (in millions, except per share data): Consolidated Statements of Operations: Three Months ended March 31, 2008 Originally Reported As Adjusted Interest expense $(90) $(93) Income tax benefit 44 45 Net loss (80) (82) Basic and Diluted Loss per Share $(0.81) $(0.82) Consolidated Balance Sheets: December 31, 2008 March 31, 2008 Originally Reported As Adjusted Originally Reported As Adjusted Long-term debt and capital leases $5,371 $5,353 $4,713 $4,687 Deferred income tax liability 216 216 323 332 Additional paid-in capital 1,997 2,038 1,615 1,656 Retained earnings (accumulated deficit) (137) (160) 368 344 Total stockholders’ equity 105 123 1,471 1,488 SFAS 157.In September 2006, the FASB issued Statement No. 157, "Fair Value Measurements" ("SFAS 157"), which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.In February 2008, the FASB issued FASB Staff Position No. FAS 157-2, "Effective Date of FASB Statement No. 157," which deferred the effective date for us to January 1, 2009 for all nonfinancial assets and liabilities, except those that are recognized or disclosed at fair value on a recurring basis (that is, at least annually).We adopted the deferred provisions of SFAS 157 on January 1, 2009.The adoption of these provisions did not have a material effect on our consolidated financial statements. FSP FAS 132(R)-1.In December 2008, the FASB affirmed Staff Position No. FAS 132(R)-1, "Employers' Disclosures about Postretirement Benefit Plan Assets" ("FSP FAS 132(R)-1").FSP FAS 132(R)-1 requires additional disclosures about assets held in an employer's defined benefit pension or other postretirement plan, primarily related to categories and fair value measurements of plan assets.FSP FAS 132(R)-1 is effective for us as of December 31, 2009.Because FSP FAS 132(R)-1 applies only to financial statement disclosures, the adoption will not have a material effect on our consolidated financial statements. FSP FAS 157-4.In April 2009, the FASB issued Staff Position No. 157-4, “Determining Fair value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly” (“FSP FAS 157-4”), which provides additional guidance for estimating fair value in accordance with SFAS 157.FSP FAS 157-4 is effective for our quarter ending June 30, 2009 and could affect our accounting for our investment in student loan-related auction rate securities.We are currently evaluating the requirements of this pronouncement and have not determined the impact, if any, that adoption will have on our consolidated financial statements. FSP FAS 115-2.In April 2009, the FASB issued Staff Position No. FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments” (“FSP FAS 115-2”), which provides new guidance on the recognition of other-than-temporary impairments of investments in debt securities and provides new presentation and disclosure requirements for other-than-temporary impairments of investments in debt and equity securities.FSP FAS 115-2 is effective for our quarter ending June 30, 2009.We are currently evaluating the requirements of this pronouncement and have not determined the impact, if any, that adoption will have on our consolidated financial statements. FSP FAS 107-1 and ABP 28-1.In April 2009, the FASB issued Staff Position No. FAS 107-1 and APB 28-1,”Interim Disclosures about Fair Value of Financial
